 MIKE PERSIA CHEVROLET CO., INC.377[Text of Direction of Election omitted from publication in thisvolume.]Member Murdock took no part in the consideration of theaboveDecision,Order, and Direction of Election.MIKE PERSIA CHEVROLET CO., INC.andGENERAL TRUCKDRIVERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSLOCAL NO. 270, affiliated with the INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL. Cases Nos.15-CA-554 and 15-RC-822. December 17, 1953DECISION AND ORDEROn July 13, 1953, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction, asset forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that theRespondent had not engaged in certain other unfair laborpracticesalleged in the complaint and recommended thatthese allegations be dismissed. Thereafter, the Respondentand the General Counsel each filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. Therulings arehereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, exceptto the extent that they are inconsistent herewith.1.We agree with the Trial Examiner that the Respondentcommitted unfair labor practices in violation of Section 8 (a)(1) of the Act, as specified in the Intermediate Report. Unlikethe Trial Examiner, however, we find within the privilege ofSection 8 (c) and not violative of the Act, the statement in theRespondent'spreelection letter sent to the salesmen,and alsoread to the salesmen by President Persia the day beforethe election, that "Whatever the Union has promised, it canget you nowhere until negotiations are completed and a con-tract signed with the Company" (emphasis in original).2.We agree with the Trial Examiner that the Respondentdid not violate Section 8 (a) (3) of the Act, either in discharg-ing, or in refusing to rehire, complainants Garrett and Bynum.Asmore fully described in the Intermediate Report, boththese individuals, employed by the Respondent as salesmen,admittedly were involved in the sale of a used car outside theRespondent'sorganization,in violation of the known companyruleagainst"outside sales." They were discharged for107 NLRB No 82 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDengaging in this outside transaction after the Respondent hadinvestigated and ascertained the facts in the matter. TheGeneral Counsel's case, in substance, is predicated on theground that the outside sale took place at a time when theRespondent condoned such sales because there was duringthat period a shortage of new cars available for sale as aresult of the then current steel strike. The General Counselcontends alternatively that even if it is found that the Re-spondent, when it discharged Garrett and Bynum, believed ingood faith that their outside transaction took place after thecar shortage period, that the complainants were neverthelessdenied reinstatement discriminatorily a week after the dis-charge when they apprised the Respondent of the fact that theoutside sale was made within the car shortage period. TheRespondent, for its part, asserts that it never condoned out-side sales. The Trial Examiner, without specifically passingupon the issue of condonation, found, among other things, thattheRespondent had no actual knowledge of outside salesduring the car shortage period, that is, other than the trans-action of Garrett and Bynum. We conclude, on the basis ofthe credibility -and fact findings of the Trial Examiner and onall the record evidence, that the General Counsel failed toestablish that the Respondent condoned outside sales at anytime.We find therefore that Garrett and Bynum were justifi-ably discharged and refused reinstatement because of theirbreach of a strict company rule.3.We do not adopt the Trial Examiner's finding that theRespondent violated Section 8 (a) (5) of the Act. We cannotagree with him that the Union's sole bargaining request of theRespondent on August 22, 1952, insofar as it concerned thespecification of an appropriate unit in which the Union repre-sented a majority, was proper and effective to obligate theRespondent under the Act to bargain with the Union. Theessential facts are related below.On the morning of August 22, the Respondent received aletter from the Union, stating in pertinent part:Please accept this letter as our official notice to yourCompany that we are the duly representatives [sic] ofyour Automobile Salesmen or Demonstrators, who areemployed in your New Orleans, La., office.We therefore, request an appointment with your repre-sentative,with full power to act in your behalf, at theearliest convenience to bargain for wages and workingconditions for your employees.The identical letter was simultaneously sent by the Union tothe 2 other new-car Chevrolet dealers in the city. On August22, the Union filed with the Board a petition for certificationof representatives for a 3-employer unit of the "Automobile-Salesmen or Demonstrators" employed by the 3 new-carChevrolet dealers in New Orleans, Louisiana, including theRespondent. In the afternoon of August 22, the Respondent MIKE PERSIA CHEVROLET CO., INC.379received from the Board a copy of a Board letter addressedto the Union requesting certain data of the Union with respectto its petition and indicating in the caption of the letter asingle case number together with the names of the 3 Chevroletdealers. The Respondent referred the matter of the Union'srequest to its attorneys. On August 26, the Respondnet wasserved by the Board with a copy of the Union's petition forthe 3-employer unit. On September 11, the Union filed amendedpetitions for 3 single-employer units of the 3 Chevroletdealers. As of September 25, at the beginning of the consoli-dated hearing on the 3 petitions, the Union apparently adheringin part to its request for a 3-employer unit, took an alterna-tiveposition for a 3-employer unit, or for the 3 single-employer units described in its amended petitions. Later inthe hearing, however, the Union stipulated that a separateunit for each of the 3 dealers was appropriate. The Respondentnever questioned the appropriateness of the single-employerunit but did object to the 3-employer unit. The Board in itsdecision found appropriate separate employer units of thesalesmen for each of the 3 dealers.'The evidence further shows (a) that on and after August 22,when the Respondent received the Union's-bargaining request,President Persia was informed by one of the active unionadherents in his employ that the Union was seeking to repre-sent a joint group of the salesmen of the 3 Chevrolet dealers,so that the salesmen could be assured of uniform commissionrates in the city; (b) that on or about August 25, in a proposedjoint contract drawn up on behalf of the Union, a 3-employerunitwas specified; and (c) that shortly after August Z2, aBoard agent advised the Respondent by telephone of the filingof the Union's petition for a 3-employer unit, and thereafterinformal conferences were held at the Board offices on thispetition,before it was amended. It was not established, norcontended, that the Union when it made its bargaining requeston August 22 represented a majority of the salesmen in the3-employer unit.On these facts, we conclude, contrary to the Trial Exami-ner, that the Union's bargaining request was defective. TheTrial Examiner based his finding upon a consideration of therequest within the limited language of the Union's letter tothe Respondent of August 22. The letter, to be sure, containsno explicit showing of a demand for bargaining with respecttoa 3-employer unit. But vital facts existing outside theletter and known to the Respondent must be taken into accounthere in ascertaining the Union's unit demand. Among otherthings, there is the fact of the Union's petition for a 3-employer unit formally on file with the Board as of August 22.These facts strongly indicated to the Respondent that theUnion was in actualityseeking a3-employer unit, rather than'Mike Persia Chevrolet Company, Case No. 15-RC-822,issued November6, 1952 (notreported in printedvolumes ofBoard Decisions). 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit limited to the salesmen of Persia.We cannot find, asdid the Trial Examiner, that the Union's letter was so rigidlyworded as to preclude such a construction by the Respondent.In these circumstances,we hold that,at the least,the Re-spondent was justifiably confused as to the scope of the unitrequested by the Union,and that, in such a situation, it wasnot incumbent upon the Respondent to seek clarification fromthe Union in the matter.'But wholly apart from the Respond-ent's own interpretation of the Union's demand, in view of theunquestionable fact that,from August 22 at least until itamended its petition on September 11, the Union was seekingonly a 3-employer unit, no other construction of the Union'sdemand is reasonably permissible than that the demand con-templated only a 3-employer unit.Such a unit was not foundappropriate by the Board, and there is no evidence that theUnion enjoyed a majority status in suchaunit.More precisely,however, we must hold that the Union never properly made abargaining demand for the single-employer unit of the Re-spondent'ssalesmen,the specific unit found appropriate bytheBoard.Accordingly,as we do not find that the requisitebargaining request was made of the Respondent in an appro-priate unit of employees as to whom the Union representedamajority,we shall dismiss the complaint insofar as italleges a violation of Section 8 (a) (5) of the Act.4.The Trial Examiner set aside the election,withoutspecifically ruling upon the merits of the Union's objectionsto the election;he relied upon his finding of a refusal-to-bargain violation and on a theory that the entire electionproceeding was'a nullity.The results of the election,conductedby the Board on November 20, 1952, showed that the Unionfailed to receive a majority of the valid votes cast. The Unionfiled objections alleging that certain coercive conduct by theRespondent preceding the election prevented the expressionof a free choice by the employees.The Regional Director,afteran investigation,issued his report finding that theobjections raised substantial and material issues, and recom-mending that a hearing be held in the matter.Thereafter,hearing was held, as ordered by the Board,in the consolidatedrepresentation and complaint proceeding now before us. Wehave considered,in the light of all the circumstances, thequestion of the disposition of the election results and theobjections to the election,the merits of which were not passedupon by the Trial Examiner. As more than a year will haveelapsed from the time of the election to the end of the periodrequired for posting of the notices by the Respondent respect-ing the unfair labor practices found herein,we find that no2Cf.,e.g.,The C.L.Bailey Grocery Co., 100 NLRB 576; Parker Brothers,101 NLRB872; Carey Lumber Co., 102 NLRB 406. MIKE PERSIACHEVROLETCO., INC.381useful purpose will be served at this time in deciding theissue of the Union's objections. Accordingly, we shall dis-miss the representation petition without prejudice to thefiling of a new petition.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that MikePersiaChevroletCo.,Inc.,New Orleans, Louisiana, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionmem-bership, sentiments, and activities; promising benefits forrefraining from the union activities; threatening reprisals forengaging in union activites;stating that it will not sign a con-tractwith the Union;engaging in or pretending to engage insurveillance of union activities, and attempting to procurereports on and engage in surveillance of union activities byemployees.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistGeneralTruckDrivers,Chauffeurs,Warehousemen andHelpers,LocalNo. 270, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, AFL, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurposes of collective bargaining and other mutual aid orprotection, or to refrain from any or all of such activitiesexcept to the extentthat such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action:(a) Post at its office and showroom at New Orleans, Loui-siana, copies of the notice attached hereto as Appendix.'Copies of said notice to be furnished by the Regional Directorfor the Fifteenth Region shall, after being signed by Respond-ent's representative, be posted by Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including allplaces 'where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaidnoticesare not altered, defaced, or covered by anyother material.3In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."137593 0 - 55 - 25 382DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Fifteenth Region, inwriting,within ten (10) days from the date of this Decisionand Order, what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint insofar as italleges violations of Section 8 (a) (3) and (5) of the Act, be,and it hereby is, dismissed.IT IS FURTHER ORDERED, that the petition in Case No.15-RC-822 be, and it hereby is, dismissed, without prejudice.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerningtheirunionmembership,sentiments,and activities;promise benefits for refraining from union activities;threaten reprisalsfor engagingin union activities; statethat we will not sign a contract with the union;engage in,or pretendto engagein, surveillance of union activities,or attempt to procure reports onand engagein surveil-lance of union activities by employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labororganiza-tions, to joinor assistGeneral Truck Drivers, Chauf-feurs,Warehousemen and Helpers Local No. 270, affili-atedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL,or any other labor organization, to bargain collectivelythrough representatives of their own choosing and toengage inother concerted activities for the purpose ofcollective bargaining and other mutual aid or protection,or to refrain from any or all such activities, except tothe extent that such right may be affected by an agree-ment requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3)of the Act.All our employees are free to become, remain,or refrainfrom becoming or remaining,members of General TruckDrivers, Chauffeurs,Warehousemen and HelpersLocal No.270, affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, AFL, orany other labor organization,except to the extent that this MIKE PERSIACHEVROLETCO., INC.383rightmay be affected by an agreement in conformity withSection 8 (a) (3) of the Act.MIKE PERSIA CHEVROLET CO., INC.,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThese cases, having been consolidated by order of the Regional Director of the NationalLabor Relations Board on March 13, 1953, and a complaint having been issued by the GeneralCounsel under Section 10 (b) of the National Labor Relations Act, as amended, 61 Stat. 136,ahearing was held in New Orleans, Louisiana, from April 27 to May 2, 1953, inclusive,pursuant to due notice. All parties' were represented by counsel or by representatives andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally, and to file briefs and proposed findings andconclusions. Briefs have been filed by the General Counsel and the Respondent.The representation proceeding, under Section 9 (c) of the Act, involves objections filed bytheUnion to an election held on November 20, 1952, which objections were found by theRegional Director, after an investigation, to raise material issues affecting the outcome ofthe election, and on which the Board, by order of March 5, 1953, directed a hearing. How-ever, the General Counsel represented at the hearing that the election issues had beenincluded in the complaint in the Section 10 (b) proceeding among the unfair labor practiceswith which Respondent is there charged.That complaint, based on charges duly filed and served, alleged in substance2 that Re-spondent had engaged in unfair labor practices proscribed by Section 8 (a) (1), (3), and (5)of the Act by: (a) Discharging William Garrett and Bruce Bynum on October 21, and there-after refusing to reinstate them, because of their union membership and activities; (b) re-fusing on or about August 21, and since, to bargain with the Union, which was alleged to bethemajority representative of Respondent's employees in an appropriate unit; and (c) engag-ing in various specified acts of interference, restraint, and coercion, such as interrogation,threats, promises of benefit, surveillance, etc.Respondent's answer, filed on March 26, 1953, admitted certain allegations regardingthe nature of its business and as to the appropriateness of the unit, but denied the unfairlabor practices.Upon the entire record, and from his observation of the witnesses, the undersigned makesthe following:'The General Counsel and hisrepresentativesat the hearingare referredto herein astheGeneral Counsel and the National Labor Relations Board as the Board The above-named Respondent is referred to as Respondent and as the Company and the charging Unionas the Union.2 The summary of the pleadings includes amendments made at the hearing All eventsoccurred in 1952, unless otherwise stated. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Louisiana corporation, engaged at New Orleans in the sale and servicingof automotive vehicles and parts. It is a franchise dealer, holding a franchise contract fromtheChevroletMotor Company, a division of General Motors. During the year 1952, Re-spondent received new cars, trucks, and auto parts valued in excess of $1,000,000, fromvarious assembly plants of General Motors Corporation located outside the State of Loui-siana.During the same year, it sold at wholesale, fleet units valued in excess of $50,000to customers (including the city of New Orleans) who bought for resale or for use in theirbusinesses.Respondent concedes, and it is found, that it is engaged in interstate commerce withinthe meaning of the Act. See Decision and Direction of Election, Case No. 15-RC-822.II.THE LABOR ORGANIZATION INVOLVED'Ilse Union is a labor organization which admits to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Introduction; synopsis of main events and issuesRespondent is 1 of 3 Chevrolet dealers in New Orleans. Its supervisors,so faras mate-rialto the issues, were Mike Persia, president, Richard Monroe, sales manager, FelixOubre, used-car manager, and Peter Rizzo, truckmanager.3Respondent normally employed from 15 to 20 salesmen, all of whom participated, withoutspecialization for the most part, in selling new cars and trucks and used cars.4 and whowere compensated solely on a commission basis. The leading salesmen frequently earnedfrom $ 8,000 to $12,000 a year; they enjoyed relative independence and freedom in theirworking methods and their selling time. By those circumstances and by their attitude anddemeanor at the hearing, they were shown to be highly individualistic, for the most part,and to differ considerably from the constituency of typical craft or industrial units.InAugust 1952 Persia's salesmen (alongwith the salesmen of Dumas and Bolton, theotherChevrolet dealers) became interested, for two reasons, in forming a union: As aresultof an industrywide steel strike, which lasted from late April until late July, thedealers were receiving no cars for sale, and as a consequence most of the salemen suffereda sharp loss in earnings. In addition, Dumas had announced, on or about August 1. a newcompensation plan which the salesmenregardedunfavorably and which the Persia salesmenfeared Persia might be forced to adopt in order to meet the Dumas competition. The inci-dents which form the subject matter of these proceedings occurred during the course of theorganization campaign, roughly from the middle of August until late November.An initial contact with CIO having failed to obtain results, the salesmen contacted thecharging Union, which, after a membership drive, made on August 21 a request to bargain,towhich Respondent did not reply. On August 22, the Union filed a single representationpetition, under Case No. 15-RC-799, against Persia, Bolton, and Dumas jointly, and fol-lowed that by filing, on September 11, separate petitionsagainstBolton, No. 15-RC-799;Dumas, No. 15-RC-821; and Persia, No. 15-RC-822. On September26, a singlehearing washeld on the three cases. On November 6, the Board issued its Decision and Direction ofElection in Case No. 15-RC-822, stating that "This case, which was consolidated for thepurpose of hearing with Dumas Chevrolet Company, Case No. 15-RC-821, and Bolton Chevro-3 Although Rizzo's supervisory status was disputed, the preponderance of the evidenceclearly established that Rizzo's supervision of truck sales was analogous to Oubre's super-vision of used-car sales; that Rizzo had, and exercised, authority to discipline employees;that he was paid in the same manner as the other managers and differently to the salesmen;and that Rizzo succeeded Holliday, who possessed supervisory status4Respondent emphasized the importance of truck sales by a requirement that two trucksales a month were necessary to qualify a salesman for floortime in the showroom.Though Respondent sold at wholesale to used-car dealers most of the used cars which ittook in trade for new cars, it sold the remainder at retail, maintaining a used-car lot forthat purpose. MIKE PERSIACHEVROLETCO., INC.385letCompany,Inc.,Case No. 15-RC-799,issevered from those cases for the purpose ofdecision."The election, held on November 20, resulted in a vote of 10 to 8 against the Union, with 2challenged ballots. On November 25, the Union filed objections to the conduct of the election,which theRegional Director found, after investigation,to raise material issues affectingthe results of the election,and on which the Board ordered a hearing.The General Counsel offered evidence that during a period from on or about August 22to on or about November 21, Persia,Monroe, Oubre,and Rizzo engaged in numerous inci-dentsof interrogation andmade coercive statements,threats of reprisal,promises ofbenefit, etc.Respondent offered evidence in denial and explanationof much ofthe foregoing.On October 21 Respondent discharged William Garrett and Bruce Bynum for the assertedreason that, on September11, they hadparticipated in the sale of a used car on the outside.The General Counsel offered testimony,largely controverted by Respondent's witnesses,tending to establish that the discharges were made because of union activities.Other issues herein concern the question of the Union's majority, the sufficiency of itsrequest to bargain, and the appropriateness of the unit in which the Union originally soughtrepresentation.B. Interference,restraint, and coercionBruce Bynum,Joseph Conte, and William Garrett testified to separate conversationswith Rizzo in late August in which Rizzo stated in effect that the salesmen would be unableto accomplish anything through the Union and suggested that they would obtain better resultsif they went in and talked with Persia as a group.Conte testified that he told Rizzo not toworry because,"I'dbe here."Rizzo's testimony contained no substantial denial of theforegoing.Thushe admitted that he had suggested to several salesmen(including Bynum,Conte, and Garrett)at different times that they "would be better off"if some 8 or 10 ofthem got together and went in to see Mr. Persia, 5Conte testified that shortly after Rizzo's suggestion,he was called into Persia's officeand that Persia stated,"Idon't want to hear all of this business'I'll be here.'Iwant toknow how you stand. whose side you are on." Persia also told Conte,"You are a sensibleboy. You don't have to mingle in this thing. You have too much of a-bright future ahead ofyou." Conte testified on cross-examination that Persia also said that the salesmen did notneed a union and that he would not sign a union contract.Conte also testified that shortly after the Company received the Union's letter on August22. Persia called him and some of the other salesmen in and talked with them individually;thatPersia talked with him about the business,stating that he (Persia)was going to ex-pand, and that Conte had a good head on his shoulders and had a bright future with theCompany; that Persia asked him how he felt about the Union, and stated that he (Persia)didnotwant a union, would not sign a union contract; that he did not think the salesmenneeded a union to represent them, and thatthe salesmen did not need to pay anyone to workfor him.Joseph LoCicero testified that he also was called into Persia's office shortly after theCompany received the Union's letter, 6 that Persia talked with him about his advancementwith the Company to his position as salesman,inquired how he liked his job and what heknew about unions,and suggested that LoCicero talk with some unbiased person to help himdecide.Persia also stated that unions had been tried before at other automobile agenciesindifferentStatesand had failed, and added, "You know, Joe, we don't intend to sign aunion contract."AllisonD. Smith testified that a few days after the Union's letter, he was called intoPersia's office and questioned by Persia about how he had gotten"mixed up with a bunch ina union like this,"why he had not picked"a high class outfit" to join,and why he wanted a5 Garrett testified that Rizzo once warned him that if the union activity continued, he andPlatz were sure to be fired.Rizzo testified that it was Garrett who expressed that fear tohim. Garrett's testimony,being uncorroborated,is not credited over Rizzo's denials, sinceGarrett's testimony,has not generally been relied on herein except where corroboratedby other evidence.6LoCicerowas under the impression that it had been announced at a sales meeting thatmorning that Persia wanted to speak with each of the salesmen in his office during the day.In that respect his testimony was obviously confused with the occasion of Persia's individualinterviews with the salesmen the day before the election in November. 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion. Smith endeavored to persuade Persia that if Persia would sign a contract with theUnion, he would be better able to meet the competition of the other dealers,and referredto the Dumas plan for compensating salesmen.,Persia replied that he was not going to signany contract,but that Smith need not worry about Dumas,because he(Persia)was going topay the same commission he had always paid.Persia admitted that he had talked to several of the salesmen("Conte, Platz,and severalothers")and testified that he was"trying to sell them off the Union."He admitted that hecould not remember specifically what he said in his conversations with any of them, butdenied that he had stated at any time that he would not sign a contract with the Union.Further evidence regarding statements attributed to Monroe,Oubre, and Persia, re-spectively,will be summarized separately. tStatementsAttributed to MonroeTestimony was given by roughly a dozen witnesses(Bynum, Conte, Smith,LoCicero,both Pucheus, Walter Reboul, Louis Palermo, Fred Werther, Bernard Salvaggio, William A.Davis,and Robert D. Gill)to a variety of coercive statements made by Monroe both in andout of sales meetings during the period prior to the election.It is not necessary to setforth such testimony in detail since much of it concerns statementswhichwere similar incharacter and content and which may, therefore,be regarded as cumulative and mutuallycorroborative.Briefly summarized,statements to the following effects were attributed toMonroe:That the Company would not sign a contract with the union;that the 3 dealers had takenan oath that they would not sign a union contract;and that if he had had 24 hours'notice, hewould have broken up the union movement.9Monroe suggested to Smith and Charles Pucheu,2 of the oldest and best salesmen,that they were jeopardizing their future earnings by"fooling with the Union,"warned them against getting in too deep, and offered to make thempromotion manager and advertising manager respectively.Monroe also stated that he did not want the salesmen to hold any more union meetings attheMeal-a-Minute or A & G restaurants(nearby eating places patronized by the salesmen);that Garrett was a union organizer,a promoter,an agitator,and a disrupter of the organiza-tion; and that he was glad Garrett was out of the organization.7 Several witnesses for the General Counsel testified that shortly after Respondent re-ceived the Union's letter of August 21, Respondent abruptly cut off telephone calls fromprospective customers to the salesmen on the floor, without explanation or warning Re-spondent'switnesses,Persia,Monroe,andOubre,admitted that the calls were cut offtemporarily, shortly after receipt of the Union's letter. They explained that the action wastaken after a prospective truck customer had called in and complained that a floor salesmanhad failed to keep an appointment made during an earlier call. They decided that the sales-men were not properly attending to their floor duties and were neglectingprospects, andthat all calls would be diverted to one of the sales managers, who would then be better ableto follow through with the floor salesmen to insure that the prospects were properly con-tacted.However, the original practice was restored after 2 or 3 days because numerouscallswere placing too heavy a burden on the sales manager Respondent's witnesses alsotestified that both the cutting off and the restoration of the calls were announced at salesmeetings.Aside from the suspicious circumstances that the calls were cut off abruptly and almostimmediately upon receipt of the Union's letter, there is no evidence that the change was inreprisal for the organizational activities, though it was clear from all the evidence thatRespondent'smanagement staff felt that it was engrossment in such activities which wasmainly responsible for the neglect of business.Respondent offered a credible and logicalexplanation for the change; and it is not found that the making of it constituted either dis-crimination because of,or restraint of, the organizational activities of the salesmensIn some cases the witnesses obviously confused statements made during sales meetingswith those which Monroe had made during individual conversations with them, since thetestimony is not always in agreement that certain statements attributed to Monroe wereactually made during sales meetings.9 Smith's testimony that Monroe said that the names of the salesmen had been listed withthe Louisiana Dealers Association and that they would be unable to get a job elsewhere wascorroborated by no other witness for the General Counsel and is not credited over thedenials of Monroe and Oubre. MIKE PERSIA CHEVROLET CO., INC.387In interviews with new salesmen(Clarence Pucheu, Werther,Davis,and Gill)and withreturning salesmen(Palermo and Salvaggio)around mid-October,Monroe referred to theattempts to establish a union and asked them not to become involved in it if they wereapproached.He pointed out Garrett to Palermo as one who was foremost in the union activity,named Smith, Conte,Bynum,and the elder Pucheu as also active, and expressed his "dis-may" over the situation. Clarence Pucheu, Werther, and Gill testified in effect that Monroestated in a meeting with the new salesmen late in October that the best way to get out of theorganization was to have any dealings with the Union.Davis' testimony that Monroe said that Bynum and Garrett had been fired mainly due tothe fact that they were promoting the union was corroborated by no other witness and is notcredited over Monroe's denials.Save for that testimony,there is no evidence that Monroeever directly stated that Bynum and Garrett had been discharged because of their unionactivities.However, there was testimony by several witnesses for the General CounselthatMonroe made statementsby which heimplied that the discharge was for that reasonand that he also impliedly threatened to discharge other salesmen for the same reason.That testimony revolvedmainly aroundMonroe's alleged references to having put the"black cross" or the"black candle"on Bynum and Garrett, his reminder to the salesmenof their fate,and his threats to take similar steps against salesmen who followed in theircourse.There was also testimony that Monroe specifically warned the salesmen againstassociating with Bynum and Garrett or having any dealings with them.Bynum testified that late in September,Monroe complained to a group,which includedalso Terrebonne.Rizzo,and Pucheu,that the salesmen,particularly Garrett and Platz, werenot working,stated that he would not "rest"until he got rid of Garrett and Platz,and warnedBynum that if he did not watch his step, he would also be gotten rid of. Monroe also statedthat the only reason he had not called Bynum in to question turn about his part in the Unionwas because Monroe knew Bynum would tell the truth and he did not want to put Bynum onthe spot. Bynum's testimony was denied by Monroe,Terrebonne,and Rizzo;and Pucheu'stestimony contained no corroboration of Bynum.Bynum's said testimony has therefore notbeen credited.Monroe and other witnesses for Respondent denied that he had,during sales meetings,made statements of the character attributed to him by the General Counsel's witnesses.However,Terrebonne and DelToro,testifyingasRespondent'switnesses,admitted oncross-examination that Monroe had said the Company would not sign a contract under theUnion's demands. DelToro acknowledged further that his affidavit to the field examiner (seepages 388,389, infra),contained the following statement:Ionce heard Mr. Monroe say that the company would never sign a contract.He saidthisata sales meeting shortly after he received the letter from the union. As wellas I remember,his words were "For the information of you men,we have talked thisunion business over and have decided against signing a contract."Statements attributed to OubreOubre's participation in the antiunion campaign was on a more limited scale than Monroe's,and some of the statements attributed to him were made in a jocular vein and were so takenby the witnesses. Thus, Smith, LoCicero, Salvaggio, and Reboul testified to separate occa-sions on which, in closing deals with Oubre, he had jokingly asked to see their union cards.Those inquiries are not considered coercive in view of the salesmen's participation inadmittedly bantering conversations, Beaver Machine & Tool Co., Inc., 97 NLRB 33; Tennes-see Coach Co., 84 NLRB 703, 726; cf. Dixie Culvert Manufacturing Co., 87 NLRB 554, andtheir recognition that the inquiries were not seriously put. However, Bynum testified thatduring the course of another "kidding" conversations with Oubre about the union, Oubre hadsaid,"Even if you win, you are going to lose, because Mr. Persia will never sign the con-tract."Though a joking conversation may have furnished the setting for that statement, itwas not of a jesting nature, was obviously not made in jest, nor did Bynum so consider it.Furthermore Oubre's statement was in accord with similar statements attributed to Persia,Monroe,and Rizzo.Salvaggio,who had returned to Persia ui mid-October and who had been requested byMonroe not to become involved in the union activities, testified that the morning afterBynum and Garrett were discharged, he had gone to the Meal-a-Minute Restaurant forcoffee and had there met or seen Bynum, Reboul, Garrett, and two salesmen from Dumas.An hour or so after his return, Oubre called him into his office, questioned him as to what 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe was doing at the Meal-a-Minute and whether he did not know that "the men [he was]sitting with were some of the union leaders."When Salvaggio denied such knowledge, Oubreinquired whether they had approached him about joining the Union.Upon Salvaggio's furtherdenial,Oubre inquired how he felt about the Union,and when Salvaggio replied that he wasstillneutral,Oubre directed Salvaggio to report to him if anyone approached Salvaggioabout the Union.Salvaggio testified that on another occasion Oubre told him that the Com-pany knew what was going on, what the salesmen did, and where they went.Salvaggio testified to -a further conversationwithOubre in November prior to the electioninwhich Oubre inquired whether anyone had approached him concerning the Union. WhenSalvaggio replied that two of the men on the floor had talked to him about it, Oubre askedwho they were. Though Salvaggio refused to say. Oubre again directed Salvaggio to come inreport to him whenever Salvaggio was approached about the Union. 10Fred L. Werther testified that a few days before the election Oubre stated that he heardthat Werther was going to attend a union meeting.Werther denied the report.Conte testified that the union had held a meeting at the Roosevelt Hotel the night beforethe election and that a day or so after the election Oubre told him that he (Oubre) knew thatConte and Salvaggio had, made speeches at the union meeting(as they had in fact done),and that he knew who had voted for the Union and who had not.Oubre admitted that he readily and frequently discussed the Union with the salesmen andthat he made joking references to it.His version of the Bynum conversation was that he hadstated that he could not see how the Company could sign the contract which the Union wasasking for and remain in business.He testified that Conte had volunteered the facts sur-rounding his participation in the preelection meeting,and denied the remainder of Conte'stestimony. Oubre also denied Salvaggio's testimony, but did not deny Werther's.Persia's Preelection Talk and Individual InterviewsPersia did not normally appear or speak at the regular morning sales meetings. However,on the day before the election he personally addressed the salesmen. His talk consistedmainly of reading to the salesmen a letter prepared by his attorneys, copies of which hadalso been mailed them. Despite the General Counsel's contention to the contrary, practicallyall of the letter was undoubtedly privileged as free speech,and it will, therefore,not be setforth in extenso. It was only to the following sentence that the General Counsel voicedspecificobjection,in the light of the repeated statements made by Persia, Monroe, andOubre that the Company would not sign a contract with the union:Whatever the Unionhas promised,itcan get you nowhere until negotiations arecompleted and contract signed with the Company. (Emphasis in original.)At the conclusion of Persia's talk the salesmen were informed that Persia wished tospeakwith each one individually in his office. During those interviews Persia referredgenerally to the ensuing election and in some instances referred only to the employeesright to vote freely in it.Conte testified, however, that Persia stated that he did not want a union in there, wouldnot have one, and would not sign a union contract; that the salesmen did not need a union torepresent them, particularly one with Negroes, warehousemen, and helpers in it; that he(Persia) had made a mistake in hiring Garrett, who had disrupted the organization and hadgotten "the boys all riled up"; that Conte, however, had a bright future with the Companyand that he did not want to see Conte "get messed up with" the Union.LoCicero testified that Persia referred to his earlier suggestion that LoCicero consultsomeone about the Union and inquired whether LoCicero had "decided anything." LoCiceroreplied that he was on the fence and could fall on either side. Persia then stated, "You knowwe are not going to sign a union contract, Joe. And you do what you think is best."10 Salvaggio also testified that some time in November, Oubre, in complimenting him on adeal, stated that Salvaggio should "keep up the good work"; that the Company was planningtocut the sales force to some 7 or 8 men; and that he intimated that Salvaggio would beretained if he continued his good sales work Oubre's statements were obviously intendedto encourage Salvaggio to continue the quality of his performance. No reference was madeto the Union, and the record otherwise fails to disclose that Oubre's statementswere re-lated in any manner to union activities indeed, Salvaggio twice had refused Oubre's sugges-tion that he report on certain phases of union activities. MIKE PERSIA CHEVROLET CO., INC.389DelToro,when testifying as Respondent's witness, denied on cross-examination thatPersia, in interviewing him, had referred to a contract with the Union,but he was thenconfronted with, and acknowledged giving, an affidavit to a field examiner on January 7, 1953,which contained the following statement:The day before the election Mr. Persia called me into his office and asked me how Ifelt about the election. I told him that I was on the fence.He said,"Well, Del, you knowIhave no intentions whatsoever of signing a contract.And I hope you make the rightdecision tomorrow."DelToro admitted that he read the affidavit and swore to it and that he gave it voluntarily.His attempts to qualify and to explain it were wholly unconvincing.The quoted statementfrom the affidavit is therefore regarded as corroborative of the testimony of the GeneralCounsel'switnesses that Persia did state during the preelection interviews that he wouldnot sign a contract with the Union.Reboul testified that Persia stated that Monroe had asked him what they should do withthe salesmen who voted for the Union and that he had replied to Monroe that everyone isentitled to a few mistakes.At the conclusion of the interview Persia told Reboul, "I hopeyou vote the right way," and that he (Persia)would be"closer to the salesmen now."Charles Pucheu testified that Persia asked him whether he was one of the "head men" inthe Union and that he heatedly denied it.Clarence Pucheu testified that Persia stated that he had spoken to the witness' father, hadgathered that the father would not have anything to do with the Union,and that he figured thatyoung Pucheu would do the same. When Pucheu replied that he had not decided whether tovote for or against the Union,Persia stated that when Pucheu's father had asked that theson be put on as a salesman,Persiawould not have agreed to do so if he had thought thatyoung Pucheu would have had any kind of dealings with the Union.Palermo, Werther, and William R. Gremillion also testified for the General Counsel asto their interviews with Persia, but their accounts disclosed no statements which were notprivileged under Section 8 (c). The same is true of Respondent's witnesses Hugh C. Mortonand Ecton Terrebonne.Persia testified that he called the salesmen in to try to sell the men off the Union andthat he stressed the "high spots"of the letter to be sure they got a"double dose." Withfew exceptions he was unable to recall what he had said to particular employees,but he diddeny the bulk of the statements which were attributed to him by Conte, LoCicero, and youngPucheu.IConcluding FindingsAs is seen from the foregoing summary, a number of witnesses for the General Counselattributed to the various members of Respondent'smanagerial staff numerous statements,generally similar in character and content,many of which were coercive in nature. Thattestimony,if credited,disclosed that Respondent's representatives were pursuing parallelcourses of action and patterns of conduct which were plainly dedicated to impeding theorganizational activities and to defeating the Union in the election. Though Respondent'switnesses denied the more coercive of the statements attributed to Respondent's officials,the officials themselves readily admitted that they freely and frequently discussed the unionand the developments in the campaign with the employees, and Respondent's presidentadmitted his attempts to persuade the employees to renounce the Union and to vote againstit in the election.In that setting, in view of the number and similarity of the statements attributed to Persia,Monroe, Oubre, and Rizzo, and the convir cing, well-supported,and mutually corroborativetestimony of the General Counsel's witnesses, it is found that their testimony clearly pre-ponderates on the record as a whole and that Respondent's representatives made, with theexceptions previously noted, the statements attributed to them.Some further discussion is in order,however, as to Monroe's alleged references, to the"black cross,"which were denied by Respondent'switnesses.In general,their testimonywas to the effect that Monroe explained the Garrett-Bynum discharge as due to the outsidesale of a used car (the testimony of Charles Pucheu, Palermo, and LoCicero for the GeneralCounsel,was in accord), and that he warned that other salesmen would be discharged ifthey engaged in similar activities. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDThough the preponderant weight of the testimony sustains the version of the GeneralCounsel'switnesses thatMonroe actually referred to having put the "black cross" onBynum and Garrett (Monroe, Oubre, and Rizzo admitted that Monroe made references toburning ablack candle), that fact does not establish the General Counsel's contention thatMonroe was implying that the discharge was for union activities. To the contrary, Monroe'suse of the term was equally, or more, compatible with his statement that the men had beendischargedbecauseof the outside sale and with his warnings that other discharges would bemade if there were similar infractions of Respondent's "cardinal rule." Monroe's warningsto the salesmenagainst associatingwith Bynum and Garrett were similarly in line withRespondent's policy, and Monroe's warnings periodically issued, against associating withsalesmenof other dealers. In Garrett's case, particularly, Respondent might well havefeared contaminationof othersalesmenthrough involvement in outside deals.It is, therefore,concluded and found that by the repeated instances of interrogation of thesalesmenas to their union membership,sentiments,and activities; by the promises ofbenefit forrefrainingfrom union activities; by the warnings and threats of reprisal forengagingin union activities or havingdealingswith the union; by the statements that theCompany would notsign acontract with the union; ii by the surveillance of union meetingsand activitiesand by the attempts to procure reports on, and surveillance of, union activitiesby employees,u Respondent interferedwith, restrained, and coerced its employees in theexerciseof their rightsguaranteedby Section 7 of the Act.C.Alleged discrimination; the Garrett-Bynum dischargeGarrett had been employed by Respondent since May 1951. Bynum had been reemployed inJuneor July 1952, after an earlier employment from 1950 to mid-1951. Bynum was at bestan average or mediocre salesman (he had earned only $ 700 up to the time of his discharge).Garrett was an excellent salesman, but one whose sales tactics sometimes earned him thecriticism of his fellow salesmen and whose violation of company rules had brought censureand disciplinary action from the salesmanagers,including suspension for a week in Julybecause of violation of the rule against making outside sales. Both men had taken an activepart in the organizational campaign, and that fact was well known to Respondent. 13Bynum and Garrett were discharged by Respondent's letters dated October 21, which hadbeen prepared by Respondent's attorneys and which were signed in its behalf by Persiaas its president. Bynum's letter read as follows:We have irrefutable evidence that on the morning of September11th,1952 while youwereacting as floor salesman for this Company,Mr. Albert Granja entered our placeof business and conferred with you about the purchase of a used car for a client of his.n The sentence from Persia's letter, quoted at page 388,supra,was plainly intended to re-mind the salesmen of the earlier oral statements and of Respondent's intention to deny themthe fruits of their organization,even though they should vote for, and select,the union inthe election.12Whether the surveillance indicated by Oubre's conversations with Salvaggio and Contewas actual or only pretended,the coercive effect was, of course,the same. KnickerbockerPlastic Co.,Inc., 96 NLRB 586; F. W WoolworthCo., 101NLRB 1268; L&H. Shirt Co., 84NLRB 248, 272; S. W. Evans & Son,81 NLRB 161; Harold W. BakerCo, 71NLRB 44, 53;cf.N. LR. B. v. John S.Barnes Corp., 190 F. 2d 127(C. A 7).l3Rizzo,prior to becoming truck manager on August 16, had himself participated in theearlier organizational activities and was one of the group of salesmen who had originally goneto the CIO offices After Respondent received the letter fromthe AFLunion,Rizzo told Monroeof his connection with the earlier activities,and Monroe admitted that on his inquiry Rizzotold him the names of some 10 to 11 salesmen who had gone to theCIO hall.Monroe had alsoreferred to Garrett on several occasions as a leader in the Union(as to Palermo),and hadalso included Bynum in naming others who were active Monroe admitted that there was nosecret as to who was active in the Union and that he learned from general conversation whosome of the active participants were.In view of the admitted frequency and freedom with whichRespondent's representatives discussed with the salesmen their union sentiments and activi-ties,and the active antiunion campaign disclosed in section B, supra, it would be wholly un-realistic to assume that Respondent was unaware of the identity of the active adherents. MIKE PERSIA CHEVROLET CO., INC.391We are in the possession of further evidence that Mr. William Garrett, a salesmanof this Company, having overheard your conversation with Mr. Granja, mentioned thathe had one of his own cars for sale and that it was on the Best Motor Company lot. Weare informed that you then took Mr. Granja to the Best Motor Company lot and soldhim a 1948 Four-door Chevrolet sedan, Motor No. FFA 321380.In connection with this transaction you were paid a commission by Mr. Garrett, partof which was given by you to Mr. Granja.This action on your part was, of course, prejudicial to the interest of the Companyand in complete violation of your obligations as a saleman of the Company.Under the circumstances you are hereby advised that effective immediatelyyourservices with this Company are terminated.We regret the necessity of this action but we have no other alternative.Garrett's letter read as follows:In the very recent past you have been guilty of several serious acts of insubordination,forwhich you might have been discharged and which we have overlooked. However,your last transgression is most serious and prejudicial to the interest of the Companyand necessitates your dismissal.We have conclusive evidence that on the morning of September 11th, 1952, Mr. AlbertGranja entered our place of business and conferred with Mr. Bruce Bynum, the floorsalesman of that day, about purchasing a used car for a client of his. We have furtherevidence that, having overheard this conversation,you told Mr.Bynum that you hadone of your cars for sale and that it was on the Best Motor Company lot. ThereafterMr. Bynum took Mr. Granja to the Best Motor Company lot and sold him a 1948 Four-door Chevrolet sedan, Motor No. FAA 321380.We further understand that you paid Mr. Bynum a commission in connection with thistransaction and also paid Best Motor Company a fee for leaving the car on their lot.This action on your part was, of course, prejudicial to the interests of the Companyand in complete violation of your obligations as a salesman of the Company.You are hereby advised that, effective immediately, your services with this Companyare terminated.We are mailing you a check for the total amount of commission due you through today.We regret the necessity of this action but we have no other alternative.The General Counsel, not disputing the facts regarding the Granja sale, except for thedate, contended nevertheless that the discharges were discriminatorily motivated, and pointsto evidence which he introduced as establishing the following facts: (1) The Granja salewas actually made on August 16, within the period of car shortages during which Monroe hadcondoned or overlooked outside activities of the salesmen,including outside sales; (2) Re-spondent's antiunion campaign and certain statements made by Monroe both before and afterthe discharge disclosed that the real cause was the participation by Garrett and Bynum inunion activities.(1) There was no dispute, as the evidence developed, that Bynum had made the Granjasale on August 16. And though a mass of testimony was introduced on the hotly contestedquestion whether Monroe in fact condoned outside sales during the car-shortage period,14the issue will become immaterial as to the making of the discharges unless the evidenceestablishes that Respondent knew or had reason to believe that the Granja sale was madeduring that period, yet acted deliberately on the basis of false information which indicatedthe sale was made outside the period. Relevant to the consideration of the latter questionis the evidence surrounding the investigation which Respondent made afterlearning of thesale.On October 17, J. E. Witchen, the proprietor of Best Motor Co., from whose lot Bynumhad sold Garrett's car, referred to Oubre representatives of the purchasers, who weredemanding refund of the sales tax which Garrett had collected (the car having been pur-chased for export). During their interview with Oubre in his office, those representativesexhibited to, and left with, Oubre the shipping (export) papers, which were dated September11, but no other reference was made to the date of the sale.IA The evidence is undisputed that, as early as August 20, Monroe began again repeatedlyto remind the salesmen of Respondent's cardinal rule against outside sales. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDOubre called in Garrett,showed him the shipping papers,informed him of the purchaser'scomplaint,and questioned him angrily about the sale and about his violation of Respondent'srules. Garrett would not acknowledge the deal was his,claiming he was unable to recognizethe car from the description and the motor number contained in the shipping papers, but headmitted that he had a license to buy and sell used cars,that he had placed cars on theBest lot for sale, and that Bynum had sold one of his cars "a month or two ago."Oubre immediately reported the incident to Monroe,who called in Bynum in turn, showedhim the shipping papers, and questioned him about the sale. Bynum admitted making the sale,but attempted at first to equivocate on the question whether the car was Garrett's, because,he testified,he wanted to shield Garrett fromMonroe's ire.Monroe testified that no referencewas made to the date of the sale,but Bynum testified that he told Monroe he made the sale"a couple of months ago."Thus Bynum's statement accorded roughly with Garrett's acknowledgement to Oubre thatBynum had sold one of his cars "a month or two ago."Though their testimony is acceptedthat they made those vague and general statements to Oubre and Monroe,respectively, suchindefinite statements appeared no more then general corroboration of the date on the shippingpapers,which both had examined,and which bore a date then more than 5 weeks in the past.Certainly their statements were inadequate to apprise Respondent that they were questioningthe correctness of that date;but even if so regarded,Respondent could well have mistrustedtheir claims in view of Garrett's general evasiveness and Bynum's reluctance to implicateGarrett. Indeed,Respondent'ssubsequent investigation developed what appeared to beconclusive corroboration of Respondent'sassumption(testified to by Monroe,Oubre, andPersia)that the shipping papers in fact reflected the correct date of the sale.Following the Bynum interview,Monroe and Oubre reported the incident to Persia, whothenceforth assumed direction of the matter and who made the actual discharges.Monroetook no further part; though the evidence indicated that Oubre participated in the investigation,it does not show to what extent he did so.Persia testified that he immediately consulted his attorneys because,when he had referredto them the Union's letter of August 21, they had advised him that in view of the union ac-tivities,he should be careful about his relations with the employees and about discharginganyone.He testified that thereafter he and Lancaster interviewed Witchen, and that Witchentold them "absolutely"that the sale had been made on September 11.Respondent also introduced in evidence Witchen's affidavit,made on October 21, beforeLancaster as Notary Public, as follows:My name is J. E. Witchen doing business as Best Motor Co.,1715 Canal Street.On or about Sept 11, 1952 Mr. William Garrett had four used cars on my lot. He statedthat he would give me Ten Dollars for leaving each car here until they were sold.On or about that date Mr. Bruce Bynum brought a customer (of foreign descent) to thelot to show him one of these cars,a 1948 Chevrolet Sedan.My son handled all the transaction.He made out a bill of sale which he signed forMr. Garrett.The purchase was made by check which was given to Mr.Garrett.He paid me Ten Dollars as a lot fee.The remaining three cars were sold by Mr. Garrett during the following month. Inaddition he left three other cars on the lot after September 11, 1952,I then told Mr.Garrett not to bring any more cars to my lot.On Friday,October 17, 1952,a Spanish lady with an interpreter came to the lot in-quiring about the sales tax which was collected at the time of the sale of the Chevrolet.I referred her to the Persia Chevrolet Co. where Mr.Garrett would have to explain thematter to her.Persia testified that, acting on the basis of Witchen's statements and his sworn affidavitand on Oubre's and Monroe's report to him of Garrett's and Bynum's admissions, he madethe discharges on October 21, by the letters quoted above.There is no evidence from which it can be concluded that Respondent did not in good faithrely on the facts developed in its investigation.The General Counsel made no attempt toimpeach the correctness of the Witchen affidavit by calling either Witchen or his son,thoughit is reasonable to assume that both the formal investigation of the charges and the GeneralCounsel's pretrial preparations extended to interviewing them.Since it is,therefore,found that Respondent acted on the basis of a good-faith belief,based on its investigation,that the sale had been made subsequent to the car shortage period,itisunnecessary to consider here evidence that Respondent had condoned used car sales MIKE PERSIA CHEVROLET CO., INC.393during the earlier period, though the point is of somewhat more materiality on the questionof Respondent's refusal to reinstate the two men in November.(2) Though the foregoing findings go far toward sustaining Respondent's defenses, thereremains the question whether other evidence supplies proof that Respondent was in factdiscriminatorily motivated in making the discharge. Certainly the findings under section B,supra, establish plainly that Respondent was committed to a course of conduct which wascalculated to discourage and to defeat the organizational efforts of their salesmen. Moredirectly indicative of a discriminatory intent were Monroe's various statements identifyingBynum and particularly Garrett as union leaders, his characterization of Garrett as a"disrupter"or "agitator,"and his warnings to new salesmen that discharges might followany dealings with the union.As previously found,Monroe made no direct statement that Bynum and Garrett had beendischarged because of their union activities,nor did his "black cross" references so imply.Ithas also been found that his warnings against association with the dischargees did notimply that their union activities were responsible for their discharge.Moreover,were itpresumed that Monroe intended the salesmen to infer that Bynum and Garrett had been dis-charged because of their union activities, that fact would not, under the circumstances here,establish that such was the cause of the discharge (though Monroe's statements would thenhave constituted interference,restraint,and coercion),since it was Persia,not Monroe,who made the discharge,as a result of an investigation in which Monroe had taken no partsave in the initial phase.In sum,the situation presented is one in which Respondent was engaged in a campaign todefeat the organization of its salesmen,was fully aware of the identity of the leaders and thatGarrett and Bynum were among them, and through Monroe had made implied threats thatdischarges would follow dealings with the Union. Those facts plainly established Respondent'sdiscriminatory inclination, and it may be assumed that it welcomed the opportunity to getrid of the two salesmen. Yet proving the existence of the inclination to discriminate does notprove that Respondent acted from it; Respondent was not thereby precluded from dischargingthe salesmen for cause, if cause arose and if cause was the motivating factor, rather thanthe discouragement of union activities.16Certainly the pendency of the organizing campaignafforded the salesmen no immunity against the flouting of Respondent's rules, particularlyone which was emphasized as repeatedly as that against making outside sales.Nor does the evidence support the General Counsel's contention that Respondent did notstrictly enforce the rule, even outside the car-shortage period, and that it had knowledge of,and had overlooked and condoned, outside sales by other salesmen. Most of such evidencerelated to Respondent's alleged knowledge of sales during the car-shortage period (later tobe discussed),when some justification would have existed for a temporary relaxation ofthe rule. There is no credible testimony that Respondent ever learned of any sales outsidethat period made by salesmen other than Garrett and Bynum. Huth's testimony that Oubrecomplained"once"or "twice" about Huth's outside sales is not credited over Oubre'sdenials in view of Huth's admitted animus against Oubre,emanating from the circumstancesof Huth's discharge.'Ihough Platz'testimony indicated that he also had frequently violatedRespondent's rule outside the car-shortage period,there is no evidence that Respondent wasaware of his actions.But the General Counsel also points to Garrett's prior suspension as indicating that Re-spondent chose,after the advent of union organization,to impose a "drastic penalty" in"sudden and strict enforcement" of the Company's policy. That the earlier disciplinaryactionwas limited to a suspension was explainable on several grounds: Garrett was ad-mittedly a superior salesman.The sale then made was of a "trade-in"which Garrett hadtaken on his own demonstrator.Monroe made the suspension;and when Persia learned ofit, he spoke critically to Monroe, stating that Monroe should have discharged Garrett.The later sale represented not only an additional violation by Garrett,but a more flagrantone. Furthermore,Witchen's affidavit indicated(and some of Garrett's testimony confirmed)that Garrett had actually engaged in a course of dealings in violation of Respondent's rule.15 Cf.Lloyd A. Fry Roofing Co., 85 NLRB 1222; Chance-Vought Aircraft Division of UnitedAircraftCorp., 85 NLRB 183; McKinney Lumber Co. Inc., 82 NLRB 38; D & D. Trans-portation Co., 100 NLRB 920. And see Texas Consolidated Transportation, 101 NLRB 1017,where a discharge was found not to have been discriminatory, where based on repeatedviolations of the employer's rules,despite an earlier statement by the employer's managerthat he had decided to seek a legitimate occasion to discharge the employee because he hadlied about his union activities. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDBynum was not only a participant in the Granja incident,but he had made the actual sale.Despite his previous innocence,therewere no extenuating circumstances indicated byRespondent's investigation,as in the case of Garrett's earlier suspension,nor was there anyreason for Respondent to consider relaxing its rule for Bynum in order to retain the servicesof an excellent salesman.Nor does Monroe's failure summarily to discharge the men,or his referral of the matterto Persia,or Persia's handling of it, avail the General Counsel's theory of the case.Becauseof the organizational activities and the prior advice of counsel,Respondent chose to proceedcautiously,in full awareness of the limitations on its right freely to discharge employeesduring an organizing campaign,and to act only after guilthad been conclusively established.Thus,it is found on the evidence as a whole that the General Counsel has failed to establishby a preponderance of the evidence that Respondent discharged Bynum and Garrett becauseof their union membership and activities.Instead,the evidence sustains Respondent'sdefense that it discharged them as a result of the Granja sale,made,so far as it had reasonto believe,on September 11.But the General Counsel points to evidence that Respondent subsequently denied the menreinstatement with knowledge that the sale had occurred at a prior date.Thus,itwas stipu-lated that Lancaster was informed approximately a week after the discharge that the sale hadactually been made on August 16. And, at the suggestion of field examiner Foster, Bynumand Garrett called on Persia in November and informed him that the date stated in the dis-charge letters was wrong and that the correct sales date was August 16. Persia asked whatdifference the date made,since they admitted selling the car, and Bynum explained that theirimpression was they were entitled to make outside sales at that time because Respondent hadno cars for sale.Persia then asked why they wanted to work for him,and concluded theinterview by stating he would check with his attorneys.Though,for reasons presently to appear,the question whether Respondent had condonedoutside sales during the car-shortage period is again unnecessary to the determination ofthe present question,the evidence will be summarized briefly in the margin because of itsprominence in the record.1616 Although the evidence establishes that Respondent did not formally relieve the salesmenof any of their duties during the period of the car shortage,it shows that their normal sellingactivities were considerably handicapped by the absence of cars and the inability to assuredeliveries,since there was a limit to the sales which could be made from a brochure or acatalog for indefinite future delivery.Consequently,except for attendance at sales meetingsand serving their allotted floor time, many of the salesmen took advantage of the opportunityto take trips,go fishing,go on vacations,paint and repair their homes, and engage in otheroutside activities.Thus,Persia testified at the representation hearing that most of thesalesmen were "inactive"during the car-shortage period,and Bynum and Pucheu, amongothers, testified at the present hearing that they earned no commissions during the monthof AugustConsequently,though Respondent did not formally relax its rule against the making ofoutside sales, it might reasonably have expected its salesmen to endeavor to supplementtheir income by outside activities during the period when Respondent had no cars to besold.Indeed, the evidence establishes that about the time cars began to arrive in August.Monroe referred in a sales meeting to his awareness of the fact that the salesmen had beenengaging in outside activities and warned them to stop,because,with new cars coming in,Respondent was insisting that they devote their full time and attention to moving the newcars.Whether Monroe referred specifically to his awareness that some salesmen had beenselling used cars is in sharp dispute between the witnesses for the General Counsel and forRespondent.However, Bynum,when first testifying on the point, admitted that Monroe didnot use "those exact words";and he testified on cross-examination that what he understoodMonroe to mean was that, "he wanted us to quit whatever we were doing and start selling[new] automobiles." Thatversion corresponds to Respondent's.The General Counsel also offered the testimony of Garrett and Platz that they specificallyinformed Monroe of an outside deal during the period and that he not only condoned it butoffered to protect them against the complaint of the vendor.Platz had not testified aboutthe incident on his first appearance on the stand,and when called in rebuttal,his demeanorandmanner of testifying were such that his testimony can be given no weight,even ascorroboration.Monroe denied the testimony,and his denial is credited in view of the in-herently incredible aspects of Garrett's testimony. MIKE PERSIA CHEVROLET CO., INC.395Though Respondent might, if it had chosen, have reinstated Bynum and Garrett upon beinginformed of its erroneous assumption as to the date of the sale, it was not obliged to do sounless its refusal was because of their union activities. For the discharge, having been madefor cause, could not be converted retroactively into one made from a discriminatory moti-vation simply by a showing that Respondent was later informed that one of the facts uponwhich it had relied in good faith was not correct. Indeed, Persia's inquiry as to what differencethe date made was thoroughly compatible with Respondent's contention that it had at no timecondoned outside sales. See footnote 16, supraFurthermore, the record establishes that Garrett's discharge was not based solely on thefact of the Granja sale; there were also the circumstances of his earlier suspension for asimilar offense and his apparent dealings in other cars subsequent to the car shortage.Having legally discharged Garrett, Respondent was not required to reemploy one with sucha record. In Bynum's case, similarly, Respondent having acted on the basis of legitimatecause, was not required to make room on its staff for one with such a mediocre sales record.Finally, essential to any finding that Respondent discriminated against Garrett and Bynumby refusing to reinstate them in November was some showing that there were jobs available.There is, however, no evidence that there were any vacancies at the time. Though Respondenthad hired and rehired several salesmen around the middle of October, there is no evidencethat it hired, or that it needed, additional salesmen in November at the time of the Bynum-Garrett application to Persia. To the contrary, the evidence indicates that Respondent wascurrently planning to reduce its sales force: thus Oubre's statement to Salvaggio in November(see footnote 10, su r) that Respondent was considering cutting its staff to 7 or 8 salesmen.Itis, therefore, concluded and found on the entire evidence that the General Counsel hasfailed to establish by a preponderance of the evidence that Respondent engaged in discrimina-tion as charged in the complaint; and it will be recommended that the complaint be dismissedinsofar as it charges a violation of Section 8 (a) (3).D. The refusalto bargain1.The appropriate unit; the Union's majorityrepresentationAll new- and used-car and truck salesmen at Respondent's New Orleans, Louisiana, estab-lishment, excluding office and clerical employees, ,professional employees, guards, and allsupervisors as defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act. Respondent does not question thatthis unit is appropriate, but raises questions as to the unit specification in the Union's requestto bargain, which are discussed under the following section.On August 20 there were 16 employees in the above unit. The General Counsel offered inevidence 15 signed authorization cards, 2 of which were rejected when it developed that theyhad been obtained subsequent to receipt by Respondent of the Union's request to bargain onAugust 22. Respondent also questioned the validity of the authorizations obtained from EctonTerrebonne and Herman DelToro, because of coercive statements made at the time theirsignatureswere obtained. In Terrebonne's case, it is also questionable whether he signedthe card prior to receipt of the request to bargain. However, even with those 2 authorizationseliminated from consideration, the Union represented 11 employees in a unit of 16. It is,therefore, concluded and found that at the time the Union made its request to bargain on August22, it represented a majority of the employees in the aforesaid unit.2.The request to bargain and the refusalOn August 21, the Unionmailed Respondent the following letter, received by Respondenton August 22: i7Itisconcluded and found that the preponderance of the evidence does not establish thatRespondent had actual knowledge of outside sales during the car-shortage period or thatMonroe expressed awareness of such a fact at sales meetings.i7 The Union's copy was received in evidence over Respondent's objection after Respondentwas unable to produce the original Respondent's contention that no proper foundation waslaid is found to be meritless under the best evidence rule in view of the credited testuno'iyof James P Schwehm and Fred J Gremillion as to the mailing of the letter by registeredmail and the testimony of Raymond G Aucoin, assistant to Respondent's secretary andtreasurer, identifying his signature on the return receipt 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDMike Persia Chevrolet Co.317 N. Rampart St.New Orleans, La.Attn: Mr. Mike Persia, Sr.Re:Salesmen and DemonstratorsDear Mr. Persia:Please accept this letter as our official notice to your Company that we are the dulyrepresentatives (sic) of your automobile Salesmen or Demonstrators, who are employedin your New Orleans, La. office.We therefore, request an appointment with your representative, with full power toact in your behalf, at the earliest convenience to bargain for wages and working condi-tions for your employees.May we hear from you by return mail and thanking you for your kind attention on theabove matter we are,Sincerely yours,On the same date, Respondent received from the Board's Acting Regional Director a copyof the following letter, dated August 22, addressed to the Union:Gentlemen:BOLTON CHEVROLET, INC.DUMAS CHEVROLET COMPANYMIKE PERSIA CHEVROLET COMPANYRe: New Orleans,LouisianaCase No.15-RC-799This is to inform you that the petition filed in the above case has been assigned toField Examiner Joseph Smolen who will either telephone or call upon you in the nearfuture.Ifyou have not already done so, please submit to this office within forty-eight (48)hours copies of all correspondence and contracts, if any, by and between the employerand your organization bearing upon the question of representation alleged to exist. isRespondent questions the sufficiency of the request on grounds which may be summarizedas follows: (1) The letter did not claim that the Union represented a majority, but only that"we are the duly representatives" of the employees; (2) the unit specification was ambigousand confusing in that, while Respondent had no employees known as demonstrators, thecaption read, "Salesmen and Demonstrators," the body referred to "Salesmen or Demon-strators," and the bargaining request referred to "your employees"; (3) the filing of thepetition for an election, almost simultaneously, further confused the Union's unit claims,since it appeared to be seeking a single unit for the three dealers; (4) while a request forrecognition wasmade at the representation hearing, and the Union's unit contentions wereclarified, no subsequent demand to bargain was made. Those contentions will be consideredin order.(1) The text of the first paragraph of the Union's letter showed plainly that the Union wasclaiming to be the "representatives" of specified employees. Though a word was obviouslymissing from the text, (chosen, selected, or authorized), the context clearly supplied whatwas lacking, and the demand was otherwise adequate as it read. It was also plain that theUnion was claiming to represent all of Respondent's employees in the specified category; 19this was clearly adequate as a claim of majority representation.(2) The evidence contained in this and in the RC case record shows that the term "demon-strator" is used among automobile dealers to refer, not to a class of employees, but to newautomobiles which are furnished at cost by the dealers to their salesmen for the purpose ofii Though Respondent contends that Respondent also received a copy of the representationpetition on August 22, the record in the representation proceedings shows that Respondentwas served with the petition on August 26.19 indeed, the union had obtained 13 cards (of 16 salesmen) before delivery of its letter,and it obtained 2 more almost immediately thereafter MIKE PERSIA CHEVROLET CO., INC.397providing them with transportation and for demonstration to prospective customers. Theinclusion of the word demonstrators as an apparent synonym for salesmen was surplusage;itwas an obvious error which could not reasonably have misled or confused Persia, whowell understood the import of the term in his business and who had no employees in that(nonexistent) category. Though Persia testified he did not know what the latter meant orwho the Union was claiming to represent, he made no attempt to clarify the matter by callingthe Union. Furthermore, in informing both Monroe and Oubre of the letter, Persia indicatedno doubt or confusion about whom the Union was claiming to represent. Indeed, Oubre testi-fied that what Persia told him was, "The Union is trying to organize the salesmen."Nor was the request indefinite or ambiguous in the use of the term "salesmen," since theevidenceshowed that Respondent's salesmen engaged generally in selling new and usedcars and trucks and since the Union's request extended to all of Respondent's salesmen.Thus the evidence showed that there was no such ambiguity in the request as would excuseRespondent from ignoring it. Cf. The C. L. Bailey Grocery Company, 100 NLRB 576; ParkerBrothers and Company, Inc., 101 NLRB 872; Cary Lumber Company, 102 NLRB 406; SmithTransfer Company, 100 NLRB 834. The Union's identification of the unit was sufficientlyclear and specific that Respondent knew, or certainly should have known, that the Union wasclaiming to represent all its salesmen. Cf. ibid. Indeed, it was among the salesmen thatRespondent immediately set about its course of unfair labor practices, as herein found, toundermine the union's majority, whilst it ignored the union's request to bargain.(3) The Union's letter specified that it represented Respondent's automobile salesmenand requested Respondent to bargainfor wagesand working conditions for those employees.There was no suggestion that the Union was claiming to represent employees of other em-ployers,nor could Respondent so interpret the Regional Director's letter to the Union.Although that letter was captioned in the names of the three dealers under a single casenumber, it simply referred to the filingofa petition and requested the Union to submit certainevidence. Since Respondent admittedly sought no clarification of the Union's representationclaim, it is difficult to conceive how it can now claim that the Regional Director's lettersomehow converted the Union's earlier request to bargain for its own salesmen into arequest that Respondent bargain for a unit to cover salesmen of all 3 dealers. And thoughRespondentwas served on August 26 with a copy of the original representation petition,which listed the 3 dealers as the employers involved, amended petitions were filed on Septem-ber 11, and served on September 12, which listed each dealer separately as the employer.At the consolidated hearing held on September 26, the Union stated its position alternativelythat either a single or three separate units were appropriate, and the employers contendedthat only separate units were appropriate. The Board, severing the cases for purpose ofdecision, found thata separateunit of Respondent's salesmen constituted an appropriateunit.Thus, the Union's unit specification of August 22, conformedin allpractical respectswith the Board's ultimate finding of an appropriate unit, which is presently conceded byRespondent to be correct.(4) There is, as Respondent asserts, no evidence of a requestto bargainsubsequent to thatof August 22. Attention is therefore turned to the question whether the evidence establishesthat there was a refusal to bargain on that request.As has been pointed out, Respondent did not acknowledge or reply to the Union's requestto bargain; and there is no evidence that it either expressed or indicated doubt that the Unionrepresented a majority of the salesmen.20 Nor,for reasons stated above, was there anybasis for Respondent's allegeddoubts or confusion, expressed at the hearing, as to the Union'sunit specifications.This is, therefore, not a case where an employer,entertaininggood-faith doubts of aunion'smajority status or as to the appropriateness of the unit, rightly withheld recognitionand required the union to establish its representative status in a Board-conducted election.Cf.N. L. R. B. v. Epstein,et. al.(Top Mode Mfg. Company), 203 F. 2d 482, 484 (C. A. 3),and cases there cited; Beaver Machine and Tool Company, 97 NLRB 33; Artcraft HosieryCompany, 78 NLRB 333. Flirthermore, as in Model Mill Company, supra, the record hereshows that, beginning immediately after receipt of the union's request to bargain and con-tinuingto the very eve of the election, some 3 months later, Respondent engaged in a courseof coercive conduct designed to undermine the union and destroy its representative status20 Cf.Model Mill Company, Inc., 103 NLRB 1527; Ken Rose Motors Inc., 94 NLRB 868, enf.193 F. 2d 769 (C. A. 1). Respondent's referral of the request to its attorneys, followed bythe absence of a communication from them, is to be construed, of course, as further evidenceof a refusal to bargain. Ibid.337593 0 - 55 - 27 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the salesmen. Under such circumstances, Respondent's ignoring of the Union, cf.Howell Chevrolet Company, 95 NLRB 410 enf. 204 F. 2d 79 (C. A. 9) decided February 26,1953), and the withholding of recognition were plainly motivated by a desire to gain time inwhich to destroy the union's majority and by a rejection of the collective-bargaining principle.Joy Silk Mills, Inc., 85 NLRB 1263, enf. as mod. 185 F. 2d 732 (CA DC), cert. denied 341U. S. 914; N. L. R. B. v.Inter-City Advertising Company, 190 F. 2d 420 (C. A. 4), cert den.342 U. S. 908; N. L. R. B. v. Ken Rose Motors Inc., 193 F. 2d 769 (C. A. 1); N. L. R. B. vEverett Van Kleeck and Company, Inc., 189 F. 2d 516 (C. A. 2).Respondent was not, of course, excused from answering the Union's request to bargain bythe fact that a representation petition was filed on the same day it received the request.Model Mill Company, Inc., supra, and cases there cited at footnote 6.21 Under the circum-stances here presented, the fact that a representation petition had been filed furnished nodefense to a refusal to bargain. Ibid. Indeed the evidence of Respondent's immediate andcontinuous course of conduct directed to undermining the union's representative status,completely negatives Respondent's picture of itself as one who, unversed and inexperiencedunder the Act, passively acquiesced in good faith in a course which had been initiated by theunion. Furthermore, Respondent is obviously not entitled to excuse its actions on the basisof inexperience, since it immediately referred the union's request to bargain to its counsel.Respondent also urged at the hearing that the Union had waived its unfair labor practicecharges for the purpose of this proceeding by signing a waiver of such charges on November12, in Case No. 15-RC-822. The Union's waiver, however, waived its charges only to theextent that they might constitute a basis for objections to the election in Case No. 15-RC-822,but not for the purposes of an unfair labor practice proceeding. Aerovox Corporation (Sup-plemental Decision), 104 NLRB 246; W. C. Nabors Co., 89 NLRB 538, enf. 196 F. 2d 272(C. A. 5), cert. den. 344 U. S. 865.It is, therefore, found that Respondent refused to bargain with the Union on August 22, ata time when the union represented a majority of Respondent's salesmen, and that Respondentthereby engaged in unfair labor practices proscribed by Section 8 (a) (5) and (1). The factthat subsequent defections may have occurred is immaterial, of course, since Respondent'srefusal occurred when the Union's status was unimpaired, and since the later defections,being obviously induced by and attributable to Respondent's unfair labor practices, did notexcuse Respondent from its continuing duty to bargain. Frank Brothers Co.'v. N. L. R. B.,321 U. S. 702, Medo Photo Supply Co. v. N. L. R. B., 321 U. S. 378; N. L. R. B. v. CarltonWood Products Co., 201 F. 2d 863 (C. A. 9); D. Gottleib & Co., 102 NLRB 1708 and casesthere cited at footnote 5.Itisunnecessary to pass specifically on the grounds of the Union's objections to theelection, since the findings herein made dispose of the issues which they raised. It is found,however, that because of Respondent's coercive conduct, the election was not an expressionof the employee's free choice and that it did not represent their free, untrammeled, anduncoerced wishes as to collective-bargaining representation. Indeed, no genuine questionconcerning representation existed at any time, as the Respondent's refusal to recognize theUnion on and after August 22, was not motivated by good-faith doubts of the union majoritystatus or of the appropriateness of the unit. Cf. Model Mill Co., supra. The election, was,therefore, a nullity, and it will be recommended that it be set aside and that the representationpetition and the proceedings thereunder be dismissed.Upon the basis of the above findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Respondent's activities set forth in section III, above, occurring in connection withRespondent's operations described in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.2.The union is a labor organization within the meaning of Section 2 (5) of the Act.3.All new- and used-car and truck salesmen at Respondent's New Orleans, Louisiana,establishment, excluding office and clerical employees, professional employees, guards, and21 The present case is patently distinguishable from Glass Fiber Moulding Company,104 NLRB 383, in which the union, having simultaneously requested recognition and fileda representation petition, thereafter demanded only that the employer agrees to a consentelection. But see the dissenting opinion, and the cases there cited at footnotes 9 and 10. MIKE PERSIA CHEVROLET CO., INC.399allsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.4.At all times on and after August 22, 1952, the Union has been and now is the exclusivebargaining representative of Respondent's employees in an appropriate unit.5.Respondent has violated Section 8 (a) (5) and (1) of the Act by failing and refusing tobargain with the Union on and after August 22, 1952.6.By interfering with, restraining, and coercing its employees in their rights guaranteedin Section 7 of the Act, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.8.Respondent did not violate Section 8 (a) (3) and (1) of the Act by discharging and byrefusing to reinstate Bruce Bynum and William Garrett.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the NationalLaborRelations Act, we herebynotify our employees that:WE WILL NOTinterrogate our employees concerning their union membership,senti-ments, and activities;promise benefits for refraining from union activities;threatenreprisals for engaging in union activities;state that we will not sign a contractwith theunion; engage in, or pretend to engage in, surveillance of union activities, or attemptto procure reports on and surveillance of union activities by employees.WE WILL NOT in anyother manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to joinor assistLocal 270,General Truck Drivers,Chauffeurs,Warehousemen and Helpers,affiliatedwith International Brotherhood of Teamsters,Chauffeurs and Warehousemenof America,AFL, or anyother labor organization,to bargain collectively through repre-sentativesof their own choosing and to engage in other concerted activities for thepurposes of collective bargaining and other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) ofthe Act.WE WILL bargaincollectively,upon request,with Local270, General Truck Drivers,Chauffeurs,Warehousemen and Helpers,affiliatedwithInternational Brotherhood ofTeamsters,Chauffeurs and Warehousemen of America,AFL, as theexclusive repre-sentative of all our employees ui the bargaining unit describedbelow,with respect torates of pay,wages, hours of employment,and other conditions of employment, and ifan agreement is reached,embody such understanding in a signed contract.The bargainingunit is:All new- and used-car and trucksalesmenat our New Orleans, Louisiana, establish-ment, excluding office and clerical employees, professional employees, guards.and all supervisors as defined in the Act.All our employees are free to become or refrain from becoming members of the above-named union or any other labor organization.MIKE PERSIACHEVROLET CO., INC..Employer.Dated ................By...................................................................................(Representative)(Title)Tliis notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.